Name: Council Regulation (EEC) No 2025/83 of 18 July 1983 amending Regulation (EEC) No 974/71 as regards the calculation of the monetary compensatory amounts in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7 . 83 Official Journal of the European Communities No L 199/ 11 COUNCIL REGULATION (EEC) No 2025/83 of 18 July 1983 amending Regulation (EEC) No 974/71 as regards the calculation of the monetary compensatory amounts in the pigmeat sector Whereas, in the pigmeat sector, it seems possible to limit the impact of monetary compensatory amounts by calculating them henceforth on the basis of a price level lower than that used in recent years, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the curren ­ cies of certain Member States (3), as last amended by Regulation (EEC) No 3439/82 (4), provides that monetary compensatory amounts shall be calculated on the basis of the intervention price for products covered by intervention arrangements ; whereas, for other products, monetary compensatory amounts are to be derived from the monetary compensatory amounts applicable to the abovementioned products ; Whereas, in view of Article 1 (3) of Regulation (EEC) No 974/71 , monetary compensatory amounts should be applied only in so far as is necessary to avoid disturbances in trade ; Article 1 The following paragraph 3a is hereby inserted in Article 2 of Regulation (EEC) No 974/71 : '3a. The monetary compensatory amounts for products in the pigmeat sector shall be calculated on the basis of 90 % of the lower limit of the buying-in price applicable to pig carcases .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1983 . For the Council The President C. SIMITIS (') OJ No C 180, 7. 7 . 1983, p. 12 . (2) Opinion delivered on 8 July 1983 (not yet published in the Official Journal). (3) OJ No L 106, 12. 5 . 1971 , p. 1 . (4) OJ No L 362, 23 . 12 . 1982, p. 4 .